Wheeler, J.
The only error assigned is the overruling of the demurrer to the defendant’s amended plea. But no such ruling appears. It does not appear that the Court acted on the demurrer, or that it was brought to the notice of the Court. According to the settled practice of the Court, therefore it must be deemed to have been waived. (9 Tex. R. 236.) There is no statement of facts ; and it is not deemed that the record presents a case requiring the Court to notice errors not assigned. The judgment is affirmed.
Judgment affirmed.